76676: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-48502: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76676


Short Caption:POASA (UPUTAUA) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR172063Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/22/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantUputaua Diana PoasaJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/14/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


08/14/2018Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)18-31435




09/13/2018TranscriptFiled Notice from Court Reporter.  Kate Murray stating that the requested transcripts were delivered.  Dates of transcripts: None listed.18-35936




09/21/2018Fast Track BriefFiled Appellant's Fast Track Statement.18-36981




09/21/2018AppendixFiled Joint Appendix Volume 1.18-36982




10/11/2018Fast Track BriefFiled Respondent's Fast Track Response.18-39916




10/15/2018Fast Track BriefFiled Appellant's Reply to Fast Track Response.18-40356




10/15/2018Case Status UpdateBriefing Completed/To Screening.


07/22/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-30833




11/27/2019Opinion/DispositionalFiled Authored Opinion.   "Remanded."  Before the Court En Banc.  Author:  Silver, J., Concurrence:  Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Cadish.  135 Nev. Adv. Opn. No. 5719-48502




12/24/2019RemittiturIssued Remittitur. (SC)19-51984




12/24/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/07/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 26, 2019. (SC)19-51984





Combined Case View